Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-12, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eamon et al. [WO 2012/120490].
	With respect to Claim 1, Eamon discloses: A clot retrieval device (4101, Figs. 74a, 47, 48a, 48b, 48c) for removing occlusive clot from a blood vessel (Fig 74a shows a side view of a clot retrieval device, [pg. 110, line 6]), the device comprising: an inner elongate body (4102) having a collapsed delivery configuration and an expanded deployed configuration (…an inner elongate body having a collapsed delivery configuration and an expanded deployed configuration, [pg. 55, line 5-6]); an outer elongate body (4103) at least partially overlying the inner elongate body (…an outer elongate body at least partially overlying the inner elongate body, [pg. 55, lines 6-7]); the outer elongate body being expandable to a radial extent which is greater than the radial extent of the inner body in the deployed configuration to define a clot reception space (…the outer elongate body being expandable relative to the inner elongate body to a radial extent which is greater than the radial extent of the inner body in the deployed configuration, [pg. 55, line 7-9]); the outer elongate body comprising a plurality of clot receiving openings (4110) and a plurality of clot engaging regions (…the outer elongate body is radially spaced-apart from the inner elongate body to define there between an interior reception space and wherein the outer elongate body has at least one opening to receive clot, [pg. 55, line 21-23]), and wherein the clot engaging regions are adapted, on engagement with clot, to urge clot towards the clot receiving openings and into the reception space between the outer elongate body and the inner elongate body, wherein the radial force profile of the device varies along the length of the device (A relatively lower radial force zone 4111 is located distal to zone 4110, and sits beneath the scaffolded proximal section 4104 of the outer member, so that when deployed within a clot the combined radial force of the inner and outer members is sufficient to grip the clot and create a flow lumen through that portion of the clot, while the longer, thinner struts of this zone provide this portion of the inner tubular member with greater bend flexibility than its neighbouring high radial force zone, [pg. 71, lines 22-27]).

With respect to Claim 2, Eamon discloses: The device as claimed in claim 1 wherein the radial force at a distal end (Fig 47, part 1358) of the device is lower than that at a middle section (Fig 47, part 1357) of the device (…crown type A 1362 is a relatively stiff crown which imparts a significant radial force to its neighbouring struts, crown type B 1363 is a more flexible crown and crown 1364 is a terminal crown that is not distally connected to a strut, [pg. 89, lines 28-31]).  

With respect to Claim 3, Eamon discloses: The device as claimed in claim 1 wherein the radial force at a distal end of the device is lower than that of a middle section (Fig 47, part 1357) and a proximal (Fig 47, part 1356) section of the device (…crown type A 1362 is a relatively stiff crown which imparts a significant radial force to its neighbouring struts, crown type B 1363 is a more flexible crown and crown 1364 is a terminal crown that is not distally connected to a strut, [pg. 89, lines 28-31]).  

With respect to Claim 4, Eamon discloses: The device as claimed in claim 1 wherein the device comprises a plurality of segments (Fig 47, parts 1356, 1357, 1358, Expandable body 1355 comprises a proximal segment 1356, a middle segment 1357 and a distal segment 1358, each segment connected at connection points 1365 and 1366, [pg. 89, lines 18-19]) and the radial force of one segment is different than the radial force of at least one other segment (Fig 47, The struts and crowns of each segment are designed to exert different degrees of radial force in different regions, [pg. 89, lines 23-24]).

With respect to Claim 6, Eamon discloses: The device as claimed in claim 4 wherein the radial force increases along the length of the device from proximal to distal (Fig 47, …crown type A 1362 is a relatively stiff crown which imparts a significant radial force to its neighbouring struts, crown type B 1363 is a more flexible crown and crown 1364 is a terminal crown that is not distally connected to a strut, [pg. 89, lines 28-31]).  

With respect to Claim 7, Eamon discloses: The device as claimed in claim 4 wherein the radial force decreases along the length of the device from proximal to distal (Fig 47, Proximal segment 1356, middle segment 1357 and distal segment 1358 utilise the aforementioned stiffer struts and/or crowns to create high radial force rings adjacent the proximal end of each segment, [pg. 89, lines 31-32]).  

	With respect to Claim 8, Eamon discloses: The device as claimed in claim 4 wherein the radial force of a mid segment is greater than the radial force of the distal segment (Fig 47, …crown type A 1362 is a relatively stiff crown which imparts a significant radial force to its neighbouring struts, crown type B 1363 is a more flexible crown and crown 1364 is a terminal crown that is not distally connected to a strut, [pg. 89, lines 28-31]).

	With respect to Claim 9, Eamon discloses: The device as claimed in claim 4 wherein the radial force of a mid segment is greater than that of the proximal segment and the distal segment (…crown type A 1362 is a relatively stiff crown which imparts a significant radial force to its neighbouring struts, crown type B 1363 is a more flexible crown and crown 1364 is a terminal crown that is not distally connected to a strut, [pg. 89, lines 28-31]). 
	
	With respect to Claim 11, Eamon discloses: The device as claimed in claim 1, wherein the outer body comprises a plurality of segments, (Fig 48a, 1401, expandable body) wherein a segment comprises a proximal ring of closed cells (Expandable body 1401 comprises a series of connected rings of a generally cylindrical shape connected at junction 1404 by proximal struts 1403 to connector arm 1402, which is connected to an elongate member (not shown) extending external of the patient, [pg. 90, lines 12-15]) having a first radial force to which are connected at least one floating cell or leaflet having a second radial force which is less than the first radial force (…the disclosed design…allows the expandable body to exert a high radial force when compressed to a small diameter and another much lower radial force when compressed to a lesser degree in a larger vessel… Fig 48c shows ring 1407 of fig 48a and the ring of fig 48b compressed to diameter D2 as it might be when deployed within a clot. The higher radial force of the stiffer struts and crowns drives the expandable body firmly into the clot such that the opening β2 1453 between the stiff struts is higher than strut opening angle a2 1452 between the flexible struts, [pg. 90-91, lines 32-2, pg. 91, lines 10-13]).

Claim 12, Eamon discloses: The device as claimed in claim 11 wherein the floating cell or leaflet comprises a distal apex which is not connected to an adjacent distal segment (…crown type B 1363 is a more flexible crown and crown 1364 is a terminal crown that is not distally connected to a strut, [pg. 89, lines 29-31]).

With respect to Claim 23, Eamon discloses: The device as claimed in any of claim 1 wherein the outer elongate member comprises a framework formed by struts and crowns and wherein proximal radiopaque markers (Fig 48a, 1408) are located at a distal end of struts which are proximally adjacent to proximal crowns (The rings comprise a network of struts and crowns which are better described in figs 48b, c and d and which include markers 1408 at the distal end for visibility under fluoroscopy, [pg. 90, lines 15-18]).

With respect to Claim 25, Eamon discloses: A clot retrieval device (4101, Figs. 74a, 47, 48a, 48b, 48c) for removing occlusive clot from a blood vessel (Fig 74a shows a side view of a clot retrieval device, [pg. 110, line 6]), the device comprising: an inner elongate body (4102) having a collapsed delivery configuration and an expanded deployed configuration (…an inner elongate body having a collapsed delivery configuration and an expanded deployed configuration, [pg. 55, line 5-6]); an outer elongate body (4103) at least partially overlying the inner elongate body (…an outer elongate body at least partially overlying the inner elongate body, [pg. 55, lines 6-7]); the outer elongate body being expandable to a radial extent which is greater than the radial extent of the inner body in the deployed configuration to define a clot reception space (4112) (…the outer elongate body being expandable relative to the inner elongate body to a radial extent which is greater than the radial extent of the inner body in the deployed configuration, [pg. 55, line 7-9]; …the outer elongate body is radially spaced-apart from the inner elongate body to define there between an interior reception space and wherein the outer elongate body has at least one opening to receive clot, [pg. 55, line 21-23]); the outer elongate body comprising a plurality of clot receiving openings (4110) and a plurality of clot engaging regions (4112), and wherein the clot engaging regions are adapted, on engagement with clot, to urge clot towards the clot receiving openings and into the reception space between the outer elongate body and the inner elongate body (A relatively lower radial force zone 4111 is located distal to zone 4110, and sits beneath the scaffolded proximal section 4104 of the outer member, so that when deployed within a clot the combined radial force of the inner and outer members is sufficient to grip the clot and create a flow lumen through that portion of the clot, while the longer, thinner struts of this zone provide this portion of the inner tubular member with greater bend flexibility than its neighbouring high radial force zone, [pg. 71, lines 22-27]), wherein the outer elongate member comprises a framework (48b) formed by struts (1359) and crowns (1362) and wherein proximal radiopaque markers (1408) are located at a distal end of struts which are proximally adjacent to proximal crowns (The rings comprise a network of struts and crowns which are better described in figs 48b, c and d and which include markers 1408 at the distal end for visibility under fluoroscopy, [pg. 90, lines 15-18]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eamon et al. [WO 2012/120490] in view of Grandfield et al. [EP 3156004].

With respect to Claim 5, Eamon discloses: The device as claimed in claim 4.
	Eamon fails to disclose: wherein the difference in radial force between the segments is less than 20%.
	Within the same field of clot retrieval devices, Grandfield discloses: wherein the difference in radial force between the segments is less than 20% (…the diameter of the main body portion 16 in a fully expanded state is about 4.0 millimeters with the cell pattern, strut dimensions and material being selected to produce a radial force of between about 0.040 N/mm to about 0.050 N/mm when the diameter of the main body portion is reduced to between about 1.0 millimeters to about 1.5 millimeters, (pg. 14, [0037]), Examiner interprets the range of radial force of about 0.040 N/mm to 0.050 N/mm is a 20% range difference, so within that is less than 20%).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eamon’s clot retrieval device with Grandfield’s ratio of segment radial force in order to improve treatment methods and devices for treating the vasculature and other body ducts, such as, for example, aneurysms, stenosis, embolic obstructions, and the like, (Grandfield, [0003]). 

	With respect to Claim 13, Eamon discloses: The device as claimed in claim 11.
	Eamon fails to disclose: wherein the second radial force is from 20% to 80% lower than the first radial force. 
Within the same field of clot retrieval devices, Grandfield discloses: wherein the second radial force is from 20% to 80% lower than the first radial force (In alternative embodiments the dimensional and material characteristics of the cell structures 26 in the main body portion 16 are selected to produce a radial force per unit length of between about…0.010 N/mm to about 0.050 N/mm, (pg. 14, [0037], Examiner interprets the range of radial force of about 0.010 N/mm to 0.050 N/mm is a range difference that accounts for up to 80% range difference, 0.010 N/mm = 20%, and 0.040 N/mm = 80%). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Eamon’s clot retrieval device with Grandfield’s ratio of radial force in order to improve treatment methods and devices for treating the vasculature and other body ducts, such as, for example, aneurysms, stenosis, embolic obstructions, and the like, (Grandfield, [0003]). 

	With respect to Claim 15, Eamon discloses: The device as claimed in claim 1.
Eamon fails to disclose: wherein the clot inlet openings of the segments of the outer body differ along the length of the device wherein clot inlet openings in a proximal region of the device are smaller than clot inlet openings in a distal region of the device.
Within the same field of clot retrieval devices, Grandfield discloses: wherein the clot inlet openings of the segments of the outer body differ along the length of the device (Figure 1A, the present invention is not limited to expandable members 12 having uniform cell structures, (pg. 15, [0041]) wherein clot inlet openings in a proximal region of the device are smaller than clot inlet openings in a distal region of the device (…the cell structures 26 in the proximal and/or distal end portions 14 and 18 are either larger or smaller in size than the cell structures 26 in the main body portion 16, (pg. 15, [0041])). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eamon’s clot retrieval device with Grandfield’s sizing of clot inlet openings in order to improve treatment methods and devices for treating the vasculature and other body ducts, such as, for example, aneurysms, stenosis, embolic obstructions, and the like, (Grandfield, [0003]).

	With respect to Claim 16, Eamon discloses: The device as claimed in claim 1.
Eamon fails to disclose: wherein the clot inlet openings of the segments of the outer body differ along the length of the device wherein the clot inlet openings in a middle section of the device are smaller than those in a more proximal and/or a more distal region of the device.
Within the same field of clot retrieval devices, Grandfield discloses: wherein the clot inlet openings of the segments of the outer body differ along the length of the device (Figure 1A, the present invention is not limited to expandable members 12 having uniform cell structures, (pg. 15, [0041]) wherein the clot inlet openings in a middle section of the device are smaller than those in a more proximal and/or a more distal region of the device (…the cell structures 26 in the proximal and/or distal end portions 14 and 18 are either larger or smaller in size than the cell structures 26 in the main body portion 16, (pg. 15, [0041])).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Eamon’s clot retrieval device with Grandfield’s sizing of clot inlet openings in order to improve treatment methods and devices for treating the vasculature and other body ducts, such as, for example, aneurysms, stenosis, embolic obstructions, and the like, (Grandfield, [0003]).

	With respect to Claim 17, Eamon discloses: The device as claimed in claim 1.
Eamon fails to disclose: wherein the clot inlet openings of the segments of the outer body differ along the length of the device wherein the clot inlet openings in a middle section of the device are larger than those in a more proximal and/or a more distal region of the device.
Within the same field of clot retrieval devices, Grandfield discloses: wherein the clot inlet openings of the segments of the outer body differ along the length of the device (Figure 1A, the present invention is not limited to expandable members 12 having uniform cell structures, (pg. 15, [0041]) wherein the clot inlet openings in a middle section of the device are larger than those in a more proximal and/or a more distal region of the device (…the cell structures 26 in the proximal and/or distal end portions 14 and 18 are either larger or smaller in size than the cell structures 26 in the main body portion 16, (pg. 15, [0041])).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Eamon’s clot retrieval device with Grandfield’s sizing of clot inlet openings in order to improve treatment methods and devices for treating the vasculature and other body ducts, such as, for example, aneurysms, stenosis, embolic obstructions, and the like, (Grandfield, [0003]).

	With respect to Claim 19, Eamon discloses: The device as claimed in claim 1.
Eamon fails to disclose: wherein there is a gradient of the size of the clot inlet openings along the length of the device wherein the gradient increases from proximal to distal.  
Within the same field of clot retrieval devices, Grandfield discloses: wherein there is a gradient of the size of the clot inlet openings along the length of the device (Figure 1A, the present invention is not limited to expandable members 12 having uniform cell structures, (pg. 15, [0041]) wherein the gradient increases from proximal to distal (…the cell structures 26 in the proximal and/or distal end portions 14 and 18 are either larger or smaller in size than the cell structures 26 in the main body portion 16…the cell structures 26 in the proximal and distal end portions 14 and 18 are sized larger than those in the main body portion 16 so that the radial forces exerted in the end portions 14 and 18 are lower than the radial forces exerted in the main body portion 16, (pg. 15, [0041])).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Eamon’s clot retrieval device with Grandfield’s sizing of clot inlet Grandfield, [0003]).

	With respect to Claim 20, Eamon discloses: The device as claimed in claim 1.
Eamon fails to disclose: wherein there is a gradient of the size of the clot inlet openings along the length of the device wherein the gradient decreases from proximal to distal.  
Within the same field of clot retrieval devices, Grandfield discloses: wherein there is a gradient of the size of the clot inlet openings along the length of the device (Figure 1A, the present invention is not limited to expandable members 12 having uniform cell structures, (pg. 15, [0041]) wherein the gradient decreases from proximal to distal (…the cell structures 26 in the proximal and/or distal end portions 14 and 18 are either larger or smaller in size than the cell structures 26 in the main body portion 16, (pg. 15, [0041])).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Eamon’s clot retrieval device with Grandfield’s sizing of clot inlet openings in order to improve treatment methods and devices for treating the vasculature and other body ducts, such as, for example, aneurysms, stenosis, embolic obstructions, and the like, (Grandfield, [0003]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eamon et al. [WO 2012/120490] and in  view of Pinchuk et al. [US 2015/0272716].

	With respect to Claim 21, Eamon discloses: The device as claimed in claim 1. 

Within the same field of clot retrieval devices, Pinchuk discloses: wherein there is a gradient of the size of the clot inlet openings (Figure 3A, the filter valve has forty filaments 350. Any suitable number of filaments can be used. Preferably, the diameter of the filaments are chosen in the range of 0.025 mm to 0.127 mm, although other diameters may be utilized, [0058]) along the length of the device wherein the inner elongate body is tapered (Figure 5, The inner catheter 308 is between two and eight feet long, and has an outer diameter of between 0.67 mm and 3 mm…wall thickness of the outer catheter 302 is preferably in the range of 0.05 mm to 0.25 mm with a more preferred thickness of 0.1 mm-0.15 mm, [0040-0041]  the inner catheter 308 can be further retracted relative to the outer catheter 302 (as indicated by arrow 384) to more fully expand the filter valve 314 to seal against the vessel wall 362, [0046]), wherein the taper of the inner elongate body is opposite to the gradient of the clot inlet openings in the outer body (…filter valve 314… tapers distally over at least 50%, and preferably at least 75%, of its length; …the inner catheter 308 can be further retracted relative to the outer catheter 302 (as indicated by arrow 384) to more fully expand the filter valve 314 to seal against the vessel wall 362, [0045-0046]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Eamon’s clot retrieval device with Pinchuk’s inverse relationship of the inner body to the clot openings of the outer body in order to perform a medical embolizing treatment, and particularly to a valve that increases penetration of a treatment agent into targeted blood vessels and reduces reflux of treatment agent into non-targeted vessels, (Pinchuk, [0003]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. As cited in the PTO-892, the prior art relates to devices with self-expandable members for clot removal. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441.  The examiner can normally be reached on Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771